UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. FORM 10-Q [X]QuarterlyReport Pursuant to Section 13 or 15(d) of the Securities Exchange Act of or [] Transitional Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended September 30, 2009 Commission File No.000-52764 BEAUTY BRANDS GROUP, INC. (Exact name of Registrant as specified in its charter) FLORIDA 59-1213720 (State of other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15 Broad Street, Apt. 2624, New York, New York 10005 Address of principal executive offices Registrant’s telephone number, including area code: (513) 871-7223 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YES■NO  Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company,See definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer□ Accelerated Filer□ Non-Accelerated Filer□ Smaller Reporting Company ■ Indicate by check mark whether the Registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act)YES■NO□ APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEEDING FIVE YEARS: Indicate by checkmark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15(d) of the securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by the court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of November 5, 2009, the Company had 15,276,411 shares of $0.10 par value common stock issued and outstanding. TABLE OF CONTENTS Page Part IFinancial Information Item 1.Financial Statements F-1 Balance Sheets as of September 30, 2009 and December 31, 2008 (Unaudited) F-1 Statements of Expenses for the Three and Nine Months Ended September 30, 2009 and 2008 (Unaudited) F-2 Statements of Cash Flows for the Nine Months Ended September 30, 2009 and 2008 (Unaudited) F-3 Notes to the Interim Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of FinancialCondition and Results of Operations 4 Item 3.Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 6 Part IIOther Information Item 1.Legal Proceedings 6 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 6 Item 3. Defaults Upon Senior Securities 6 Item 4. Submission of Matters to a Vote of Security Holders 6 Item 5. Other Information 6 Item 6. Exhibits 6 Signatures 7 Ex-31.1Section 302 Certification of Principal Executive Officer Ex-31.2Section 302 Certification of Principal Financial Officer Ex-32Section906 Certification of Officers PART I. - FINANCIAL INFORMATION BEAUTY BRANDS GROUP, INC. BALANCE SHEETS (unaudited) September 30, December 31, 2009 2008 ASSETS Total assets $ $ - LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable $ 2,581 $ - Total current liabilities 2,581 - Stockholders’ equity (deficit): Common stock, $.10 par value, 100,000,000 shares authorized; 1,527,641 1,527,641 15,276,411 shares issued and outstanding Additional paid in capital 1,814,853 1,795,324 Accumulated deficit (3,345,075 ) (3,322,965 ) Total stockholders’ equity deficit (2,581 ) - Total liabilities and stockholders’ deficit $ - $ - See accompanying notes to unaudited financial statements F-1 BEAUTY BRANDS GROUP, INC. STATEMENTS OF EXPENSES (unaudited) Three Months Ended Nine Months Ended September 30, September 30, 2009 2008 2009 2008 Operating expenses General &administrative costs $ 3,031 $ 6,658 $ 22,110 $ 26,259 Net loss $ (3,031 ) $ (6,658 ) $ (22,110 ) $ (26,259 ) Basic and diluted net loss per common share $ (.00 ) $ (.00 ) $ (.00 ) $ (.00 ) Weighted Average Number Of Common Shares Outstanding 15,276,411 15,276,411 15,276,411 15,276,411 See accompanying notes to unaudited financial statements F-2 BEAUTY BRANDS GROUP, INC. STATEMENTS OF CASH FLOWS (unaudited) Nine Months Nine Months Ended Ended September 30, 2009 September 30, 2008 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (22,110 ) $ (26,259 ) Changes in operating liabilities: Accounts payable 2,581 (4,872 ) Net cash used in operating activities (19,529 ) (31,131 ) CASH FLOWS FROM FINANCING ACTIVITES: Capital contribution 19,529 31,131 Net cash provided by financing activities 19,529 31,131 Increase in Cash - - Cash, Beginning of Period - Cash, End of Period $ - $ - Supplemental Disclosure of Cash Flow Information: Interest paid $ - $ - Income taxes paid $ - - See accompanying notes to unaudited financial statements F-3 BEAUTY BRANDS GROUP, INC. NOTES TO FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION The accompanying unaudited interim financial statements of Beauty Brands Group, Inc. (“Beauty Brands”), have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission, and should be read in conjunction with the audited financial statements and notes thereto contained in Beauty Brand’s Annual Report filed with the SEC on Form 10-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which substantially duplicate the disclosure contained in the audited financial statements for fiscal 2008 as reported in the Form 10-K have been omitted. Recently Issued Accounting Pronouncements Effective for the quarter ended June 30, 2009, the Company implemented ASC 855, Subsequent Events . This standard establishes general standards of accounting for and disclosure of events that occur after the balance sheet date but before financial statements are issued. The adoption of ASC 855 did not impact the Company’s financial position or results of operations. The Company evaluated all events or transactions that occurred after September30, 2009 up through November5, 2009, the date the Company issued these financial statements. During this period, the Company had no subsequent events. In July 2009, the FASB issued new guidance relating to the “FASB Accounting Standards Codification” at ASC 105, as the single source of authoritative nongovernmental U.S. generally accepted accounting principles (GAAP). The Codification is effective for interim and annual periods ending after September 15, 2009. All existing accounting standards are superseded as described in ASC 105. All other accounting literature not included in the Codification is nonauthoritative.
